DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph 00027 appears to contain a typographical error as it does not separate the description of Figure 4 from the description of Figure 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the section" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-14 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Mayer (US 9,457,487).
Mayer shows, in figures 6 and 11-13, a conveyor with a conveyor bed defined by a cartridge 13 configured to be removably mounted to a base frame 11 of the conveyor. The cartridge 13 has a set of two conveyor belts 55 and a set of two rollers 53.  As discussed at the bottom of column 9 to the top of column 10, the conveyor is a two-track conveyor with each conveyor belt 55 of the set of conveyor belts individually mounted over an associated roller 53 of the set of rollers.  A sprocket wheel 44 coupled to a drive motor is associated with each roller 53.  This means that each of the conveyor belts of the set of conveyor belts are capable of moving in a direction along the conveyor bed over the associated roller 53 of the set of rollers at respective and individually defined speeds because each drive wheel is coupled to its own drive motor (see column 5, lines 40-50 and column 12, lines 15-30). This also means that each of the conveyor belts is configured to operate in a direction along the conveyor bed with at least one of, a same speed, a different speed, a same acceleration, or a different acceleration, at which a remaining conveyor belt of the plurality of conveyor belts of respective cartridges is to be operated.

The sprocket wheels 44 are mechanically coupled to a ball bearing and a shaft of the drive pulley.  Each sprocket wheel 44 is configured to be rotated by actuation of the actuation assembly via movement of the timing belts 27 mounted around the sprocket wheels 44 to cause rotation of the sprocket wheel, the ball bearing, and the shaft of the drive pulley 53.
The actuation assembly is actuated by a drive motors 15 and the timing belts are mounted around the sprocket wheel 44 of the cartridge and a sprocket comprising a bushing that is mechanically coupled to a shaft 51 of the drive motor.
As described above, figures 6 and 11-13 of Mayer show all the structure required by claims 1-4, 13-14 and 16. 
Figures 8-10 also show a conveyor that reads claims 1, 13-14, and 16 of the present invention is a different fashion. These figures show a conveyor with a conveyor bed defined by a cartridge configured to be removably mounted to a base frame 11 of the conveyor. The cartridge 13 has a set of two conveyor belts 71/73 and a set of rollers 53 arranged at the longitudinal ends of the conveyor.  While these belts 71/73 and rollers are not arranged side by side, they still form sets of belts and rollers. As discussed in column 5, lines 30-40 and column 
The sprocket wheels 44 are mechanically coupled to a ball bearing and a shaft of the drive pulley.  Each sprocket wheel 44 is configured to be rotated by actuation of the actuation assembly via movement of the timing belts 27 mounted around the sprocket wheels 44 to cause rotation of the sprocket wheel, the ball bearing, and the shaft of the drive pulley 53.
As described above, figures 8-9 6 of Mayer show all the structure required by claims 1, 13-14 and 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,988,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are generic to all that is claimed in the claims of the patent and as such the claims of the patent fully encompass the claims of the present application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARK A DEUBLE/Primary Examiner, Art Unit 3651